DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  claims 1 and 3 are missing punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the passage section” in line 5 in unclear and indefinite. It is unclear and indefinite if the passage section refers to the cylindrical passage section or the passage sealing section. For examination purposes, the limitation will be read as the cylindrical passage section.
Regarding claim 1, the limitations “the passage section” and “the closure section” in line 12 are unclear and indefinite. It is unclear and indefinite what elements are being referred to (ex: the cylindrical passage section, the passage sealing section, the cylindrical closure section, the passage sealing section). For examination purposes, the limitations will be read as the cylindrical passage section and cylindrical closure section.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation 0.4mm-0.6mm; 0.6mm-0.8mm, and the claim also recites 0.5mm; 0.75mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6 , the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    601
    930
    media_image1.png
    Greyscale

Annotated Figure 2 from Ohlhafer.

Claim(s) 1, 7, and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohlhafer (DE 102014224340).
Regarding claim 1, Ohlhafer discloses:
A valve apparatus for shutting off and/or controlling a throughflow of a fluid, comprising:
a housing device (7) with a valve passage opening (3) which, in a throughflow direction, has at least one approximately cylindrical passage section (see annotated figure above) and one passage sealing section (see annotated figure above), wherein the passage sealing section (see annotated figure above) has a larger diameter than the cylindrical passage section (see translation paragraphs 0020 and 0022)
a closure element (2) for closing off the valve passage opening (3), said closure element (2) having at least one approximately cylindrical closure section (see annotated figure above), which can be arranged in the region of the cylindrical passage section (see annotated figure above), and one closure sealing section (see annotated figure above), which can be arranged in the region of the passage sealing section (see annotated figure above), wherein the closure sealing section(see annotated figure above)  has a larger diameter than the cylindrical passage section (see annotated figure above; see translation paragraph 0020)
wherein an annular gap (see annotated figure above) with an approximately constant opening cross-section is provided between the cylindrical passage section (see annotated figure above) and the cylindrical closure section (see annotated figure above), wherein the annular gap (see annotated figure above) is formed in such a way that, when the valve apparatus is opened, the opening cross-section is constant over a predetermined valve stroke of the closure element 2
Regarding claim 7, Ohlhafer discloses:
wherein the passage sealing section (see annotated figure above), in the throughflow direction, is of approximately conically widening or concave form, wherein the closure sealing section (see annotated figure above) is formed in a manner corresponding to the passage closure section (see annotated figure above)
Regarding claim 8, Ohlhafer discloses:
wherein the valve apparatus is a valve
Regarding the limitation “a thermostat valve”, please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlhafer.
Regarding claims 2 and 3, Ohlhafer discloses the invention as essentially claimed, but fails to disclose wherein the annular gap opens up approximately 2% of the opening cross-section; wherein the predetermined working stroke over which the opening cross-section is constant amounts to approximately 1 mm.
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide wherein the annular gap opens up approximately 2% of the opening cross-section; wherein the predetermined working stroke over which the opening cross-section is constant amounts to approximately 1 mm because Applicant has not disclosed that having wherein the annular gap opens up approximately 2% of the opening cross-section; wherein the predetermined working stroke over which the opening cross-section is constant amounts to approximately 1 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Ohlhafer’s valve, and applicant’s invention, to perform equally well with the spacing taught by Ohlhafer or the claimed spacing because both spacing dimensions would perform the same function. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ohlhafer to provide wherein the annular gap opens up approximately 2% of the opening cross-section; wherein the predetermined working stroke over which the opening cross-section is constant amounts to approximately 1 mm, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ohlhafer.
Claim(s) 4-6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlhafer in view of Kolbenschlag et al. (WO 2020/094885).
Regarding claims 4-6, Ohlhafer discloses the invention as essentially claimed, but fails to disclose wherein a sensor device for detecting an opening state of the valve apparatus is provided; wherein the sensor device has a mechanical or a programmable Hall sensor and a magnet, wherein the magnet is arranged perpendicularly on a wall, facing in the direction counter to the throughflow direction, of the closure section of the closure element, and the Hall sensor is arranged approximately orthogonally to the magnetic field lines of the magnet; wherein the Hall sensor is designed in such a way that a closed opening state is detected when the working stroke amounts to approximately 0.4 mm to 0.6 mm, and that an open opening state is detected when the working stroke amounts to greater than 0.6 mm to approximately 0.8 mm.
Kolbenschlag teaches a reciprocating valve wherein a sensor device (22) for detecting an opening state of a valve apparatus is provided (see translation paragraph 0053); wherein the sensor device (22) has a mechanical or a programmable Hall sensor (22) and a magnet (18), wherein the magnet (18) is arranged perpendicularly on a wall, facing in the direction counter to the throughflow direction, of a closure section (35) of a closure element (12, 35), and the Hall sensor (22) is arranged approximately orthogonally to the magnetic field lines of the magnet (see translation paragraphs 0011 and 0033; see Figure 1b); wherein the Hall sensor (22) is designed in such a way that a closed opening state is detected.
The combination fails to teach wherein the Hall sensor is designed in such a way that a closed opening state is detected when a working stroke amounts to approximately 0.4 mm to 0.6 mm, and that an open opening state is detected when the working stroke amounts to greater than 0.6 mm to approximately 0.8 mm. 
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide wherein the Hall sensor is designed in such a way that a closed opening state is detected when a working stroke amounts to approximately 0.4 mm to 0.6 mm, and that an open opening state is detected when the working stroke amounts to greater than 0.6 mm to approximately 0.8 mm because Applicant has not disclosed that having wherein the Hall sensor is designed in such a way that a closed opening state is detected when a working stroke amounts to approximately 0.4 mm to 0.6 mm, and that an open opening state is detected when the working stroke amounts to greater than 0.6 mm to approximately 0.8 mm provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Ohlhafer’s valve, and applicant’s invention, to perform equally well with the spacing taught by Ohlhafer or the claimed spacing because both spacing dimensions would perform the same function. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ohlhafer to provide wherein the Hall sensor is designed in such a way that a closed opening state is detected when a working stroke amounts to approximately 0.4 mm to 0.6 mm, and that an open opening state is detected when the working stroke amounts to greater than 0.6 mm to approximately 0.8 mm, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ohlhafer.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ohlhafer to provide wherein a sensor device for detecting an opening state of the valve apparatus is provided; wherein the sensor device has a mechanical or a programmable Hall sensor and a magnet, wherein the magnet is arranged perpendicularly on a wall, facing in the direction counter to the throughflow direction, of the closure section of the closure element, and the Hall sensor is arranged approximately orthogonally to the magnetic field lines of the magnet; wherein the Hall sensor is designed in such a way that a closed opening state is detected when the working stroke amounts to approximately 0.4 mm to 0.6 mm, and that an open opening state is detected when the working stroke amounts to greater than 0.6 mm to approximately 0.8 mm. Doing so would provide the position of the closure element (see translation paragraph 0053), as recognized by Kolbenschlag.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018062376; WO 2016082985; USPN 6,260,531; discloses a valve apparatus; a housing with a valve passage having a cylindrical passage section and a passage sealing section; the passage sealing section having a larger diameter than the cylindrical passage section; a closure element for closing the valve passage opening; the closure element having a closure sealing section with a larger diameter than a cylindrical passage section; wherein an annular gap is provided with a constant opening cross-section (see Figure 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753